 

Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 1 of 19 PagelID 1

IN THE UNITED STATES DISTRICT COURT
FOR THE puicdkiL2 DISTRICT OF Flogxna
DIVISION
(Write the District and Division, if any, of the
court in which the complaint is filed.)

 

\ eX Se.
Complaint for Violation of Civil
Rights

(Prisoner Complaint)A /4 ~~ ¥5°.-C, —
(Write the full name of each plaintiff who is filing M1 2. Feh, Lohan,
this complaint. If the names of all the plaintiffs Caze:No: | 22% CF

cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: 1 Yes OU No
(check one)

-against- {)

FORA Gar Ctrserate a
Rec Pyle, esc Chavez 1 =
ET Tyrulack ~SQV r WM Sow Sor Key wa
(Write the full name of each defendant who is :
being sued. If the names of all the defendants , =
cannot fit in the space above, please write “see :
attached” in the space and attach an additional , os

page with the full list of names. Do not include
addresses here.)

Nid end

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this rule, papers filed with the court should nor contain: an
individual’s full social security number or full birth date; the full name of a person known to be a minor; or
a complete financial account number. A filing may include only: the last four digits of a social security

number; the year of an individual’s birth; a minor’s initials; and the last four digits of a financial account
number. ~

(

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or
any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis,

 

 
I.

Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 2 of 19 PagelD 2

The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name | : & gz
All other names by which you have been known:

Johns “Robins, Faansic Twbhler,
_Cuekis Toler, Giana, Hates

 

 

a, \taLle
ID Number Damen Wesson
Current Institution Lee CoS Pol
Address An Lek R. Prod.

rH TAs 5 E\o@ada. RS SOO)\
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether
the defendant is an individual, a government agency, an organization, or a
corporation. Make sure that the defendant(s) listed below are identical to those
contained in the above caption. For an individual defendant, include the person’s job
or title (if known) and check whether you are bringing this complaint against them in
their individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

 

 

Name

Job or Title

(if known)

Shield Number ON Kar
Employer lee c QUNTY Ql

 

Address AIG De. aries Ls Ki, OCB,
four Tryecs, Flocade. RBaal
—

Individual capacity O Official capacity

 

Defendant No. 2

| Name of Bere C
Il.

Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 3 of 19 PagelD 3

Job or Title Ceye ge tty A off Cor

 

 

(if known) |
Shield Number ‘oS — R-0F3
Employer Le & Coral) tal

Address ONS DR wares ther Kua Brod:

SN, yor Teen 2 3 Elatmla. 2200)

 

 

 

 

 

Individual capacity O Official capacity
Defendant No. 3 SPAgLeTT W8son oPrcer Generar.
Name off acer CORR Pod oP cer WpLN
Job or Title
(if known)
Shield Number Un Avan
Employer
Address
O Individual capacity O = Official capacity

Defendant No. 4

Name rec Reo LT. rulocd.
Job or Title Ly yeaa

 

 

 

 

(if known)
Shield Number Ant Kray
Employer Lee County
Address
_— Individual capacity O Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.
Case (Fae Fac 2- a RM Document 1 o 12/02/19 Page 4 of 19 PagelD 4

om CAS 2

Cla war
ow Suly, O\ x aoi9 Lone Leese, —T\\oo. Cy, Anoka Sy Lier. Rohr y_

TYeuloow 128 we Westar Daceck Seasauhes pi & SOT , Car
G. neue, CLA ee el bher Pale Smashn2d TN \\erd hain sb

% © Gass ks = 2S er 2 an roby A Laon based a Chest

 

 

 

Woo een a OC ae

 

 

Claws Q

On Septemboec \Ax SO\4, leile, ®& Cole Cuca el APPS 5

sR cok APA) 2 - AS N22 ru Food TAS: po. CA\ed Tro
gop ASL Wowie ae DA ahs aad pi. thos Woericdl ached

 
   

Ye Kags “ We Ee = On muy ee we COSY ce

P\\ Wee on “wry Mm Aw Prel “JX Ont i A

A a = ) C)
YEA AL Vea 2X4 A OTNICNe Le 7 BU
OWRe oc nme \yeclonced! FLL ae Moya rey berms.
: 2 {s 3 ROD s < O BN © = 4 ip x bE
2 rn \ PSA Da. Son p)

 

  
   

 

 

 

 

eae » Vet eae
ee)
Case 2:19-cv-00852-JLB-MRM Documenti1 Filed 12/02/19 Page 5 of 19 PagelD 5

Nee

Fron Felecia | noon Ay Woe Vwconga Sulyy B05 tnd
SS Ronn we iS \ ce Rs

O. VYrulock Weld Me Aon niST Pole ws Dirck Aosevatias

Wo Cedls GW-Sad\n 10. be Scud By So Sad Ss S Saxth ly
Ssorh 8 \O s. Me
\Ms. Lon eas, MO Doce Medlint ad 4 as Ley; eek

 

 

 

Sea Croneg canine, PRK a le dase, Ww A See Ctl Pax} a
LIES Wo 2L9LE St Ae.

 

 

 

\VrYrulocks | \\ “Pre
Gorn Woo, SEALS Ons MY Pct wae oes. Nai chafing
nous OX oe Ss hyocts Awd f ens TN ree x ; sey ANY
SWAN OR ots Vee  Comd Onriy P2ase, wry C1 mice
22K, Me Agwied me the opaytiortity to De cert rey Distigh=

tuewy Reporks ly \aidines Mo. Ws A Siichdo. Cert.
ER, NN paonsda ochaloas AS, A0i9, Akbor Ty. io out Yaw
“A Ws ain en ao doys Distgh wary Garr venrondt 400 A Disewh—

 

merrier Wien, for unas
Pach erode rs Yoo DA \Yeads 05 soot ASKed oie vei +

Chock Q OPAHUteac Pryh LRA p Peer B
nia Apr he Wah en ‘Tee

oe Vhs a. he aS. Sy WERE Game ed Ord

Oculere Alo,Aold_Ay BELrovber, Rag tan adn Ofc nis

‘Beoovsn Pad Cooe AS Yr \antins, o Pees,

ae . i I SVE

(a)

 
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 6 of 19 PagelD 6

Ww Yeu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 7 of 19 PagelD 7

Dekiciede. ws Yao DA \Nensinae, Osea Brown Ad Dot

\yidiideodk my ; Due Process | Ramos’ OWN ~ V2 NY ae

— > *

restr or wy 7. OrVros\ AQ Tatty e.onr Q
re “A Woops KaaN9 er ASKoA, tod TF did a ‘
Ate ons em em Me vw Do 2o dous of
Dascighescts Conf ps. amnecte Aetna | ys O ihecked me
5
Libary.

SE Dn) WO-A6-19, 7 son nsooed de Direck oseruetnn
Goicids) becouse.

“Uses, Mace d Lowy tm © CB cue, Laila ‘oe eliven
Coereed ko \\oo Claytoec Ss TK Could Wwe Deisee From Mais

Sra yey Ware Cate Loud s SEA eet Wom souct Sold Wiou Wt

\ne. Lada asineg, ose As = Q2k\ bo Pack. mu wy Reopechy \Kinasett
O- A 7 Been pod OfRore

Canes Woes bo ino oe Ow) rode No, ro C\oWninug

perce “Bally Spree Kener dascl ae Crerts And
“sesh aia pa a SO Movs ‘rough NVACO 4
OILmb27-S) U | ,

 
   

 

 

 

V2 J ae a i
OW ee Be Ss Bi Sea oe ao Sn x y=

  

woe alo. PreK 2 Of Mc Ob 4 at move vw Yt
eck Of pau Piogey | ts Tn he Teer 5 Ae IAN
pe teuse USICT ims Rees? ne
=i \amJe +h Pyats of PAY, “Properly As of \o- “Alen, ana’ a Ween
4 \no PoOperhy Re\ RASS f OOM ~ Zui colina WA Roe Ga My
Clevnuss, ded (O-BI-A9_ And ty Daas. Ow 10-23-19,
A\\ of pou. urease. TremsA tu eye Glasses. j Playin CANAS
Perssranl Risa, Lega Docomasks, oid Pages \a Bae at S7

OK be 2 Ons Pca

 
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 8 of 19 PagelD 8

WAL Bas ay. N)
Wsy Was as Corte Tread shes aS ee Crack. WORE bese

 

Te Use Rook, SO O05 Wao ces Seas’ AG Tide On, WIA 4
Kaos Vanek A M2 Os Ag ee NYN2U.

 

Porrery Cyey ADS AAS) «ke Rass St) Vroue ln Anon sous
ae eeaeee Ce WOtO5,

Pleieck 2 he sate
Tea Sie aol

mae:
Ak ers Sa th ee C 9 A\\ een Srey Me ANG CrAp nits

DEBRA a Rene Se tre Yt eS Vaca s Pures roy Prope,

Ard Also Cohort TE 588 bakes tp bo-Sadn S on Ae Spc

Dete Seroyess Wehsos trod offheor Geseeala Packed may Pragects,

 

 

 

 

 

 

 

 

 

 

 

(4°)
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 9 of 19 PageID 9

 

These evertts hee eReched Trey ins Yoh \nad de
Qk Vo, PasycadAsy Ay TeSOCease TAY Remscon (Dergrng
pred Cons) ‘reine ake \nett for woe ty Sleee. Prod KAN,
ry \vac 7 iS oh eur: Claarsez © AAV 20, Tre. fh Wage td Vhoo
Pook ‘Paas Servers, O92 test Sai. sane \. cus eae set

These hours ok Sites BS HAVEL wk.
iusplicite, Wathen Ana lee oe beats IY ot

RCE ROT Te. Soe corse, Yars Beat 18 \oreded Gin Comte
of Rok cAMs. Nio ome rece Woanad Wooxc OW WA POE PmyOnse

ows TheGhy.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00852-JLB-MRM Document 1 Filed 12/02/19 Page 10 of 19 PagelD 10

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

EX Cesswrw Force Clave of Yao. 4" Prono wma
“Procedure, Dur Pracess of Yho. 14° pomortnosy,

A Rat Ye wey Petsmart Paper Sihstani Dus. Peseas
rad Frocedocel DG Process Onder Veo Fleas Conshhdnys -

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s) do you
claim is/are being violated by federal officials?

Nowe

 

 

Dz. Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

QASWIWE Mos Fara Pose o£ ‘ve
Due Partess onrtdec Yas, Clara Consiidie, Procducol
Fro cess , COAL Pas WO Breit Ww.

- OY, Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

™y Pretrial detainee

O Civilly committed detainee

O Immigration detainee
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 11 of 19 PagelD 11

_ Convicted and sentenced state prisoner

O Convicted and sentenced federal prisoner

O — Other (explainJ NE, been cornviched bd Bis SA Dahey Rens Cres.

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of all
relevant events. You may wish to include further details such as the names of other persons
involved in the events giving rise to your claims. Do not cite any cases or statutes. If more
than one claim is asserted, number each claim and write a short and plain statement of each
claim in a separate paragraph. Attach additional pages if needed.

 

 

 

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.
WN Yaron &
s 4
WA
B, If the events giving rise to your claim arose in an institution, describe where and when
they arose.

ys Ye Lee Comm on ALANA 10-30-19 |

Par \O-alo- 1... th Calé bualdivic On

actin Vann 3-14-14, bread (6-19-79 Yan RIAA-1A, Pre) %-9.5-14
\OAW~N4-

C. What date and approximate time did the events giving rise to your claim(s) occur?

 

Dz What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

—\\=\ c AW aa

4 4 Mn : : A

' TZWien dowd)
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 12 of 19 PagelD 12

OF ficer CeZenra Tos Pidures of Tey yaad Mo Va Cama,

Qu Tale|9 Vrore sore lo 0c} ofQeses Preset Duc

COM Seach Ts cludes oSReais Reael, nase. Rawnt ;

feos) Secrapast Keay. “1. Cont Remember who £\s2ver
a2 OM del = Vy Yreus

VBA, HAY F-3.5-19 Yaqu IOAGA, meSTKL \he oy QKoss
Vv. Injuries (WS. MeVamnecs . Ws. Lepartersy trad’ Doedor Med las. =

If you sustained injuries related to the events alleged above, describe your injuries and st state
what medical treatment, if any, you required and did or did not receive.

 
 

 

 

Ow 1-OE1A, Th. Reeciuiod Q hehe Rooted

“Pry meds foc Poa A rected Oe OA A, Aw Yen,
rh Oe A K23 MS aus VK. Tat AL. rosso al (WA0L0 0 W

. ; ' q

(MS, Ds Peath | 3S RK, ATAS a g ALS AOS 1M ‘\ ae
Asa Seors Yee AAMA Boeest, TE pn Rigs Pyros chy
~ vy +, N
“Rormeinn’ trad Free’ Wine Tin At sci Pas ve

 

  
   
  

otRear Onno? Pace.
VI. Relief S “RN reneced, Vo, um heh nota F Pras Se “td Repufedly

 

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

For Vio AIGA CorgaTinesd Vro Lai CoeaTh Want PTS 080.
(Sorsondsy Soe Yrousead) | VRS Compasatigy Donages prod Pourtive

See “sf — Su taal, eal corn penrsahry Demo ob AS es pwd Ponihue
5 " C - A. of 2-1-9 2 “8 Yu

Y e LO SS K of
_joacte fad {DOL sp Bened Ord s VRe Phadieae met crrehigatl. = pyuties

ee ee. tion “4 Administrative Remedies Administrative Procedures wyysd qq hor, Plus | Wu
Rok wold have brat me Bw of may

The Prison Litiphtion Reform Act (“PLRA”), 42°U.8.C. Cs 1997e(a), requires that “[nJo action

shall be brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”

     

 
  

Administrative remedies are also known as grievance procedures. Your case may be
dismissed if you have not exhausted your administrative remedies.
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 13 of 19 PagelD 13

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

Na Yes

O No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

| “ const trad Hae Lee County QL
CO aj a.

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

 

 

Yes
Oo No
O Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims? ‘

NN Yes

J No
oO Do not know

If yes, which claim(s)?

AN of Vroom, Rut Viis tela sutin _1$ CoRR,
As Sdn atewk 1 Koond (40 Ce ;
inh Fouere af Who. tle, . Uh other Yao Rear is Using:
Dz. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

—g Yes

oO No
Case 2:19-cv-00852-JLB-MRM Document 1 Filed 12/02/19 Page 14 of 19 PagelD 14

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

oO Yes Wie

O No

E. If you did file a grievance:

l. Where did you file the grievance?
TAn\e AW

 

     

Pothichdte ied mr DE tea! Vid Serene waters
3. What oes aan nob vha Wrens _ i‘ Dopey ‘

   

 

 

4, What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

 

Yao. Pipe? Steps +o Anoeal.
Pu

 
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 15 of 19 PagelD 15

F. If you did not file a grievance:
1. If there are any reasons why you did not file a grievance, state them here:
4\

 

 

WON

 

 

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

 

, eK rh och Later: Bt) AAVDES } ™ x
aX top
Pty TA 2) wr ¥s_ 0} y wd RA 48 x C0.e' 5 We Dt) A We ot
~ f } ‘ ' ‘ a
CON ATION Prats to ARG ™ ASGy oy xOS.
G. Please set forth any additional information that is relevant to the exhaustion of your

administrative remedies.

*

; od rou Prnped Pris st the Fists a AAC ON 10-35-14
OW Rea oi SE Gr Sesh. S97, 997 Dus no Yo 6108 UWhrane

K
G2vonms ated Maa hiSr coLiing, Fengecly SOE Cond do bs
(Note: You may attach as exhibits to this complaint any documents T IS He

exhaustion of your administrative remedies.)

 

VI. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal
court without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”? .

oO Yes

——g No
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 16 of 19 PagelD 16

If so, state which court dismissed your case, when this occurred, and attach a copy of the
order if possible.

Kops

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

O Yes
a No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

1, Parties to the previous lawsuit
Plaintiff(s) \_ ¥N3-0
PISA
Defendant(s)
2. Court (if federal court, name the district; if state court, name the county and
State)

Nae

3. Docket or index number

WORMS

4. Name of Judge assigned to your case

WSO.

5. Approximate date of filing lawsuit
IIL
6. Is the case still pending?

Oo Yes
nl] No

If no, give the approximate date of disposition. Wie

10
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 17 of 19 PagelD 17

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

WL, Ag
OSS

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

0 Yes
™g No
Dz. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7

below. (if there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

1. Parties to the previous lawsuit
Plaintiff(s) XA
Defendant(s) \NAN x

2. Court (if federal court, name the district; if state court, name the county and
State)

 

Nn
WWE

 

 

 

3. Docket or index number
XN 4
4. Name of Judge assigned to your case \ (\
7 Ne
5. Approximate date of filing lawsuit
6, Is the case still pending?

QO Yes
oN No

1]
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 18 of 19 PagelD 18

IX.

If no, give the approximate date of disposition. Wr

7. What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

\ Lang xQ
NONE

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or,
if specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

iS
Date of signing: NOU mber20\4

Signature of Plaintiff 3
Printed Name of Plaintiff YA

Prison Identification # KQA4I
Prison Address AUS DEA. Matas Luther Kina te Rod.

 

 

 

 

 

 

 

J
for Tryors la. ARG
City State Zip Code
For Attorneys
Date of signing: x »20
Signature of Attorney ‘\ /
Printed Name of Attorney VW
Bar Number /. \
Name of Law Firm 7 \

 

12
Case 2:19-cv-00852-JLB-MRM Document1 Filed 12/02/19 Page 19 of 19 PagelD 19

Address \ L

Telephone Number x

E-mail Address WA \

13
